FILED
                            NOT FOR PUBLICATION                              MAR 03 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


FRANK SALMERON WALKER,                           No. 14-17302

               Plaintiff - Appellant,            D.C. No. 5:13-cv-05037-BLF

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
Social Security Administration,

               Defendant - Appellee.


                    Appeal from the United States District Court
                        for the Northern District of California
                   Beth Labson Freeman, District Judge, Presiding

                            Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Frank Salmeron Walker appeals pro se from the district court’s summary

judgment affirming the Administrative Law Judge’s (“ALJ”) decision denying his

request that the Social Security Administration waive recovery of overpaid


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
disability insurance benefits. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo, Anderson v. Sullivan, 914 F.2d 1121, 1122 (9th Cir. 1990), and we

affirm.

      The ALJ applied the proper legal standard and substantial evidence

supported the ALJ’s finding that Walker was “not without fault” and therefore did

not qualify for a waiver of recovery for overpayment. 42 U.S.C. § 404(b); see also

McCarthy v. Apfel, 221 F.3d 1119, 1126 (9th Cir. 2000) (discussing “without fault”

in the context of a waiver of recovery for overpayment of disability insurance

benefits); Anderson, 914 F.2d at 1122 (the ALJ’s “refusal to waive repayment

should be affirmed if supported by substantial evidence and if the [ALJ] applied

the proper legal standard”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions and requests are denied.

      AFFIRMED.




                                         2                                   14-17302